— The order appealed from, modified, so as to strike from the order of August 27, 1888, the following provision: ‘ ‘ And it is further ordered that the said Charles R. Knapp produce all letters, communications and telegrams between himself and the said defendant Doran & Wright Company (Limited), in any manner relating to the relations of said Doran & Wright Company (Limited), and said *603Knapp, and also relating in any manner to the transactions referred to m the complaint,” and as so modified affirmed, without costs to either party.